Per Curiam.
Relator appeals from an order of the Washington County District Court, filed January 11, 1966, denying his petition for a writ of habeas corpus. Relator’s claims with respect to the proceedings which resulted in his conviction of murder in the second degree, for which he was sentenced to life imprisonment, were considered and fully disposed of by this court in State ex rel. Crippen v. Rigg, 256 Minn. 41, 96 N. W. (2d) 875. In that case relator also appealed from an order denying a petition for a writ of habeas corpus, and this court examined the entire record of relator’s commitment to a penal institution based upon his plea of guilty to murder in the second degree. It was then held by a unanimous court that relator had been represented by competent counsel of his own choice, that there was absolutely no merit to his claims, and that the petition had been properly denied by the district court.
The claims set forth in the present petition are based on relator’s arrest and detention on a robbery charge. They have no bearing on the crime to which he pleaded guilty, and for which he is now imprisoned, and are plainly sham and frivolous. A careful examination of the petition, briefs, and record again discloses an application wholly without merit. The petition was properly denied by the court below and its order must be affirmed.
Affirmed.